         Case 2:19-cv-02225-HB Document 44 Filed 12/03/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                             :             CIVIL ACTION
                                        :
             v.                         :
                                        :
STEADFAST INSURANCE CO., et al.         :              NO. 19-2225


                                    ORDER

            AND NOW, this 3rd     day of December, 2019, it is hereby

ORDERED that the motion of defendant Steadfast Insurance Company

for reconsideration of this court’s Memorandum and Order dated

October 31, 2019 (Doc. # 38) is DENIED.          See Max’s Seafood Cafe

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999).    Steadfast’s citation of Smith v. Pulcinella, 656 A.2d

494 (Pa. Super. 1995), is inapposite.          Smith dealt with the

apportionment of damages, not the issue of whether the plaintiff

was involved in two accidents for purposes of insurance

coverage, and is distinguishable from the facts presented in

this action.

                                            BY THE COURT:



                                            /s/ Harvey Bartle III
                                                                          J.
